UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2170


In Re:   HENRY EARL MILLER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (6:04-cr-00022-HFF-3)


Submitted:   March 16, 2010                 Decided:   March 17, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry Earl Miller petitions for a writ of mandamus,

seeking   an   order    directing    the   district    court     to    accept   an

untimely appeal.       He contends that his attorney failed to note a

timely    appeal   despite   his    request   that    an   appeal      be   filed.

Mandamus is a drastic remedy to be used only in extraordinary

circumstances, when “the petitioner has no other adequate means

to obtain relief to which there is a clear and indisputable

right.”     In re Blackwater Sec. Consulting, L.L.C., 460 F.3d 576,

592 (4th Cir. 2006) (internal quotations and citation omitted).

“Courts are extremely reluctant to grant a writ of mandamus.”

In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

            The relief sought by Miller is not available by way of

mandamus.      Accordingly,    we    deny     the    petition    for    writ    of

mandamus and we deny Miller’s motions for an evidentiary hearing

and for leave to proceed on direct appeal or by 28 U.S.C.A.

§ 2255 (West Supp. 2009) motion.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                PETITION DENIED




                                      2